                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

BEAUMONT HOSPITAL-WAYNE F/K/A
OAKWOOD ANNAPOLIS HOSPITAL,

                 Plaintiff,

                                         Case No. 18-12352
v.                                       District Judge Victoria A. Roberts
                                         Magistrate Judge Mona K Majzoub

ALEX AZAR II, IN HIS
OFFICIAL CAPACITY AS SECRETARY
OF HEALTH AND HUMAN SERVICES,

              Defendant.
     ________________________________/

 ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
    [ECF No. 24] AND GRANTING DEFENDANT’S MOTION FOR
               SUMMARY JUDGMENT [ECF No. 26]


I.   INTRODUCTION

     This dispute is about money. It concerns the Medicare program's

determination, for reimbursement purposes, of Beaumont’s graduate

medical education (“GME”) and indirect medical education (“IME”) Medicare

funding.

     The Medicare program imposes a unique and specific cap on the

number of full time equivalent (“FTE”) residents for which Medicare will pay

a teaching hospital for training purposes. The higher the number of FTEs

                                     1
family medical residents a hospital can claim, the larger the amount of

potential reimbursement payment a hospital might receive under the

Medicare Statute.

      The Secretary of the Department of Health and Human Services (“the

Secretary”) – through the Centers for Medicare and Medicaid Services

(“CMS”) – is responsible for administering the Medicare statute, Title XVIII of

the Social Security Act, 42 U.S.C. § 1395 et seq.

      The applicable statutes, regulations, and rules governing the dispute

are set forth below.

Name           Statute/Regulation         Application

Medicare       Title XVIII of the  Establishing Medicare Payment for
Act            Social Security Act Teaching Hospitals
               42 U.S.C. § 1395ww  Providing for payment of direct and
                                   indirect costs associated with GME
2007           42 C.F.R. §         Governing regulation for
Regulation     413.79(e)(1) (2007) determining the unique, hospital-
                                   specific FTE cap
2012           42 C.F.R. §         Governing regulation for
Regulation     413.79(e)(1) (2012) determining the unique, hospital-
                                   specific FTE cap
Preamble       64 FR 41519 - 41520 Addresses rotations to other
(1999)                             hospitals for both whole years and
                                   partial years (explaining regulations
                                   set forth by the Secretary)


       Beaumont Hospital-Wayne (“Beaumont”) seeks judicial review of the

Administrator’s decision denying additional reimbursement – by lowering its


                                      2
FTE cap – under the Medicare Act for costs it incurred in training medical

residents during fiscal years 2004 through 2007.

      Before the Court are Plaintiff's and Defendant's Cross-Motions for

Summary Judgment, Plaintiff's and Defendant’s Opposition to each, the

Administrative Record, and the parties Joint Statement of Undisputed

Material Facts.

      For the reasons set forth below, Defendant's Motion for Summary

Judgment is GRANTED and Plaintiff's Motion for Summary Judgment is

DENIED.



II.   BACKGROUND

      A. Statutory And Regulatory Background

      Medicare provides health insurance to elderly and disabled

persons. See 42 U.S.C. §§ 1395–1395cc. CMS administers the program for

the Secretary. See 42 U.S.C. § 1395kk; 42 C.F.R. § 400.200 et seq.

Hospitals that render services to Medicare patients are reimbursed for a

portion of their expenses according to Title XVII of the Social Security Act

(the “Medicare Act”), 42 U.S.C. § 1395 et seq.

      The Medicare statute consists of two main parts: Part A and Part B.

Medicare Part A authorizes payment for services including, hospital care,



                                     3
related post-hospital care, home health services, and hospice care to

Medicare beneficiaries. See 42 U.S.C. § 1395c et seq. Part B pays for

services not covered by Part A, including physician services and hospital

outpatient services. 42 U.S.C. §§ 1395j-1395w. Medicare also reimburses

teaching hospitals for the cost of graduate medical education, including

physician time attributable to instruction and supervision of interns and

residents. 42 U.S.C. § 1395ww(h).

     Under Part A, hospitals with approved medical residency programs are

entitled to reimbursement for certain costs, which includes a GME payment

and an IME payment. See 42 U.S.C. §§ 1395ww(d)(5)(B), (h). GME

encompasses costs, such as residents' salaries, compensation paid to

teaching physicians and supervisors, and limited fringe benefits. See 42

U.S.C. § 1395ww(h); 42 C.F.R. § 413.86(b)(3) (1998). IME costs include

higher-than-average operating costs incurred as an indirect result of having

a teaching program. See 42 U.S.C. §§ 1395f(b), 1395ww(d)(5)(B); 42 C.F.R.

§ 412.105 (1998).

     Medicare’s standard payment rates do not include reimbursement for

GME costs. See 42 C.F.R. §§ 412.2(a)(1), 419.2(f)(7), 412.1(c)(1). As a

result, CMS pays hospitals a separate payment for GME costs, which is

determined pursuant to 42 C.F.R. § 413.86(d) (1998). These amounts are



                                     4
based on the “average per resident amount” payment methodology and

determined annually. See 42 U.S.C. § 1395ww(h).

     The GME payment is equal to the product of the hospital's average per

resident amount—derived from a 1984 base period—multiplied by the

number of FTE residents in an approved residency program during the cost

reporting period, times the hospital's Medicare patient load. See 42 U.S.C. §

1395ww(h)(3). For GME payment, section 1886(h)(2) states that “[t]he

Secretary shall determine, for each hospital with an approved medical

residency training program, an approved FTE resident amount for each cost

reporting period beginning on or after July 1, 1985.”

     Additional payments are also made for IME. The amounts vary by the

number of FTEs in a hospital's residency programs and number of

beds. See 42 U.S.C. § 1395ww(d)(5)(B)(ii). IME payment is issued pursuant

to section 1886(d)(5)(B):

     “The Secretary shall provide for an additional payment amount for
     subsection (d) hospitals with indirect costs of medical education, in an
     amount computed in the same manner as the adjustment for such
     costs under regulations (in effect as of January 1, 1983) under
     subsection (a)(2), except as follows: ***

     (v) In determining the adjustment with respect to a hospital for
     discharges occurring on or after October 1, 1997, the total number of
     full-time equivalent interns and residents in the fields of allopathic and
     osteopathic medicine in either a hospital or nonhospital setting may not
     exceed the number (or, 130 percent of such number in the case of a
     hospital located in a rural area) of such full-time equivalent interns and

                                      5
     residents in the hospital with respect to the hospital’s most recent cost
     reporting period ending on or before December 31, 1996. The
     provisions of subsections (h)(4)(H)(vi), (h)(7), and (h)(8) shall apply
     with respect to the first sentence of this clause in the same manner as
     it applies with respect to subsection (h)(4)(F)(i).”

Section 1886(h)(4)(F) and (G).

     The Balanced Budget Act of 1997 (“BBA”) imposes caps on the

number of FTEs a hospital may claim – with limited exceptions – using 1996

as the base year. See Pub.L. No. 105–33; 42 U.S.C. § 1395ww(h)(4)(F). The

cap limits the number of FTEs for which a hospital can claim GME/IME

reimbursement to the number of FTEs claimed by the hospital for the last

cost reporting period ending on or before December 31, 1996. See Pub.L.

No. 105–33; 42 U.S.C. § 1395ww(h)(4)(F).

     The BBA created some exemptions to the FTE caps for hospitals

seeking reimbursement for GME and IME expenses. For example, the BBA

directed the Secretary to promulgate rules for the application of FTE caps to

new medical residency training programs established on or after January 1,

1995. See 42 U.S.C. § 1395ww(d)(h)(H)(i). Under section 1886(h)(4)(H)(i) of

the Act, as added by the BBA, the Secretary is required to establish rules

with respect to the counting of residents in medical residency training

programs established on or after January 1, 1995.




                                     6
      The parties agree that the governing regulation used to determine the

hospital specific cap is 42 C.F.R. §§ 413.79(e)(1). However, the parties

dispute (i) whether the 2007 version or the 2012 version of the regulation is

a clarification or new enactment and (ii) the calculation of GME and IME

costs pursuant to the 2007 regulation.

      The 2007 regulation said hospitals – that began resident training for

the first time in a new residency program on or after January 1, 1995 – had

to adhere to this regulation:

     [T]he hospital’s unweighted FTE resident cap under [§ 413.79(c)] may
     be adjusted based on the product of the highest number of residents
     in any program year during the third year of the first program’s
     existence for all new residency training programs and the number of
     years in which residents are expected to complete the program based
     on the minimum accredited length for the type of program. The
     adjustment to the cap may not exceed the number of accredited slots
     available to the hospital for the new program.
42 C.F.R. §§ 413.79(e)(1) (2007).

      The preamble to this final rule addressed rotations to other hospitals

for both whole years and partial years. See 64 Fed. Reg. 41519 – 41520 (“In

situations where the residents spend partial years at different hospitals

during the first 3 years of the new residency program, each hospital that

trains the residents receives an adjustment to its cap based on product of

the highest number of residents in any program year during the third year of

the first program's existence and the minimum accredited length of the



                                     7
program”). While CMS stated that the July 31, 1999 Federal Register

addressed how to calculate the FTE resident caps for whole year out-

rotations and partial year out-rotations, it noted that this point could have

been more clearly articulated.

      In 2012 – amid confusion regarding residents who rotate outside the

teaching hospital – CMS revised the regulation to state:

      [T]he hospital’s unweighted FTE resident cap under [§ 413.79(c)] may
      be adjusted for new residency training programs based on the sum of
      the products of the highest number of FTE residents in any program
      year during the third year of the first new program’s existence and the
      number of years in which residents are expected to complete the
      program based on the minimum accredited length for each type of
      program. The adjustment to the cap may not exceed the number of
      accredited slots available to the hospital for the new program….

      (i) If a hospital begins training residents in a new medical residency
      training program(s) for the first time on or after January 1, 1995, but
      before October 1, 2012, and if the residents are spending portions of a
      program year (or years) at one hospital and the remainder of the
      program at another hospital(s), the adjustment to each qualifying
      hospital’s cap for a new medical residency training program(s) is equal
      to the sum of the products of the highest number of FTE residents in
      any program year during the third year of the first new program’s
      existence and the number of years in which residents are expected to
      complete the program based on the minimum accredited length for
      each type of program and the number of years the residents are
      training at each respective hospital….

42 C.F.R. § 413.79(e)(1)(i) (2012). In effect, the 2012 regulation clarified the

confusion by explicitly excluding time that a resident spent for a portion of

the year training at another teaching hospital.



                                       8
      B. Factual and Procedural Background

      Beaumont Hospital Wayne — formerly known as Oakwood Annapolis

Hospital —is an acute care inpatient hospital organized as a Michigan

nonprofit corporation located in Wayne, Michigan. See Administrative

Record (“AR”) at 26. Secretary Alex M. Azar (“Secretary”) is the Secretary of

Heath and Human Services and is responsible for the administration of the

Medicare Program. See AR at 27. The Secretary delegated administration

of the Medicare Program to CMS. Id.

      Because Beaumont had not previously participated in a family

medicine residency training program, it had a cap of zero FTEs. On July 1,

2004, Beaumont established a new family medicine training program.

Thereafter, Beaumont applied the FTE caps on an aggregate basis and

gained access to a Medicare reimbursement it would otherwise not have

been entitled to receive otherwise. Beaumont had a three-year window for

establishing its FTE resident cap; the ACGME approved the program for 30

positions.

      During the first three years of the program, some residents spent time

training at two other hospitals – Beaumont Hospital-Dearborn and Beaumont

Hospital-Trenton. Residents out rotated to Beaumont Trenton and Beaumont



                                      9
Dearborn because Beaumont Wayne could not provide the necessary

training onsite.

      For the 2007 fiscal year, Beaumont requested that its fiscal

intermediary—a private insurance company Medicare contracts to pay

certain bills—include 30 FTEs for its family medicine program.

      In calculating Beaumont’s FTE resident caps, the Medicare

Administrative Contractor (MAC) – who serves as the agent for the Secretary

for administering the Medicare program – apportioned caps based on the

percentage of time spent training at the hospital.

      To obtain reimbursement from Medicare, a hospital must submit a cost

report to a MAC. See 42 U.S.C. §§ 1395h(a), 1395kk–1(a)(4). The MAC

reviews the hospital's cost report and then issues a final determination —

known as a “notice of program reimbursement” (NPR). The NPR establishes

the total amount the hospital should be reimbursed for services rendered to

Medicare beneficiaries during a specified reporting period. The MAC

calculated Beaumont’s FTE caps by apportioning the caps for GME and IME

to be 23.96 and 23.87, respectively. AR at 480.

      If a hospital “is dissatisfied with [the] final determination ... as to the

amount of total program reimbursement due,” it may appeal to the Provider

Reimbursement Review Board (PRRB). See 42 U.S.C. § 1395oo (a). The



                                       10
PRRB has authority to decide certain issues, but not those that question the

Secretary's interpretation of the Medicare statute. Id. § 1395oo (f)(1); see

also 42 C.F.R. § 405.1842(f)(1)(ii).

      Beaumont appealed the MAC's decision to PRRB, which is composed

of “representative[s] of providers” and other persons “knowledgeable in the

field of” provider payments. 42 U.S.C. § 1395oo(h). After a formal hearing,

the PRRB determined the MAC “improperly calculated the provider’s GME

and IME FTE resident caps” and directed the MAC to adjust Beaumont’s

“new family medicine training program cap to 29.28 for both [D]GME and

IME.” AR 98-99. The board concluded the administrative regulation

governing a hospital's FTE count was unambiguous and that this regulation

did not exclude residents' rotating within other hospitals from Beaumont’s

FTE count for purposes of calculating the amount to be reimbursed the

hospital could include residents and time spent at other hospitals. See 42

C.F.R. § 412.105(g)(1).

      The Secretary, acting through the Administrator of the Centers for

Medicare and Medicaid Services, exercised his right to review the PRRB's

decision. See 42 U.S.C. § 1395oo(f)(1). After receiving briefs from all

interested parties, the Administrator reversed the PRRB’s decision and

issued a final decision on behalf of the Secretary. The Administrator



                                       11
concluded that payments made by Medicare were only intended to

reimburse teaching hospitals for resident time spent at the specific hospital.

Accordingly, the Administrator concluded that the MAC properly reduced

Beaumont’s direct GME and IME FTE resident counts to exclude FTE

resident training time in another teaching hospital. Beaumont appealed the

Secretary's decision to the Court.



III.   STANDARD OF REVIEW

       “Providers shall have the right to obtain judicial review of any final

decision of the Board.” 42 U.S.C. § 1395oo(f)(1). Ass'n of Am. Med. Colls. v.

Califano, 569 F.2d 101, 108 (D.C. Cir. 1977). So says the Medicare Act.

       The Court uses the Chevron standard to review an appeal from an

administrative agency because “Congress delegated authority to the agency

generally to make rules carrying the force of law” and the agency

interpretation was “promulgated in the exercise of that authority.” United

States v. Mead Corp., 533 U.S. 218, 226–27, 121 S.Ct. 2164, 150 L.Ed.2d

292 (2001).

       Chevron sets forth a two-step framework to resolve questions of

statutory interpretation in reviewing administrative decisions. See 5 U.S.C.

§§ 706(2)(A), (C). First, the Court inquires whether “Congress has directly



                                      12
spoken to the precise question at issue.” Chevron, 467 U.S. at 842, 104 S.Ct.

2778. The construction of the statute controls if the Court can determine “the

unambiguously expressed intent of Congress.” Id. at 843, 104 S.Ct. 2778.

However, if the statute is ambiguous, the court must determine whether

Congress delegated authority – whether implicit or explicit – to the agency to

“elucidate a specific provision of the statute by regulation.” Id. at 843–44, 104

S.Ct. 2778. If Congress expressly delegated authority, the agency's

“legislative regulations” made pursuant to that delegation “are given

controlling weight unless they are arbitrary, capricious, or manifestly contrary

to the statute.” Id. at 844, 104 S.Ct. 2778. On the other hand, if congressional

delegation is implicit, “a court may not substitute its own construction of a

statutory provision for a reasonable interpretation made by the Administrator

of an agency.” Id.

      “The scope of review of the District Court is limited to a transcript of the

record upon which the administrative agency made its findings and

decision…Findings of fact made by the Secretary through his administrative

agency are conclusive if supported by substantial evidence.” (Section

405(g), Title 42, U.S.C.) (quoting Prewitt v. Celebrezze, 330 F.2d 93, 94 (6th

Cir. 1964)).




                                       13
      A. Administrator’s Decision and APA Review

      Pursuant to the Medicare Act, the court reviews the Administrator’s

decision in accordance with the standard of review set forth in the

Administrative Procedure Act (APA). 42 U.S.C. § 1395oo(f)(1); Thomas

Jefferson Univ. v. Shalala, 512 U.S. 504, 512, 114 S.Ct. 2381, 129 L.Ed.2d

405 (1994). Under the APA, the Court can set aside an agency decision if it

is “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law” or “unsupported by substantial evidence in a case ...

otherwise reviewed on the record of an agency hearing provided by

statute.” 5 U.S.C. § 706(2)(A), (E). Interpretive guides are without the force

of law but are entitled to some deference. Furlong v. Shalala, 156 F.3d 384,

393 (2d Cir.1998).

      The scope of review is narrow, and a court must not substitute its

judgment for that of the agency. Motor Veh. Mfrs. Ass'n v. State Farm Mutual

Ins. Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983). If CMS

“examined the relevant data and articulated a satisfactory explanation for its

action including a rational connection between the facts found and the choice

made,” the Court will not overturn an agency's final decision. MD Pharm.,

Inc. v. Drug Enforcement Admin., 133 F.3d 8, 16 (D.C.Cir.1998). The

provider has the burden to show that the agency action violates the APA



                                     14
standards. St. Joseph's Hosp. (Marshfield, Wis.) v. Bowen, 1988 WL

235541, at *3 (D.D.C. Apr. 15, 1988).


      B. Summary Judgment

      Under Federal Rule of Civil Procedure 56(a), “[t]he Court shall grant

summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of

law.” The movant bears the initial burden to inform the Court of the basis for

its motion, and must identify particular portions of the record that

demonstrate the absence of a genuine dispute as to any material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant satisfies

its burden, the non-moving party must set forth specific facts showing a

genuine issue for trial. Id. at 324. Unsupported, conclusory statements are

insufficient to establish a factual dispute to defeat summary judgment, as is

the “mere existence of a scintilla of evidence in support of the [non-movant’s]

position”; the evidence must be such that a reasonable jury could find in its

favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986); Alexander

v. CareSource, 576 F.3d 551, 560 (6th Cir. 2009).

      In deciding a summary judgment motion, the Court “views the factual

evidence and draws all reasonable inferences in favor of the nonmoving

party.” McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000).

                                      15
The Court need only consider the cited materials, but it may consider other

evidence in the record. Fed. R. Civ. P. 56(c)(3). The Court’s function at the

summary judgment stage “is not to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine issue for trial.”

Liberty Lobby, 477 U.S. at 249.

      “The standard of review for cross-motions for summary judgment does

not differ from the standard applied when a motion is filed by only one party

to the litigation.” Lee v. City of Columbus, 636 F.3d 245, 249 (6th Cir. 2011).

When reviewing cross-motions for summary judgment, the Court must

assess each motion on its own merits. Federal Ins. Co. v. Hartford Steam

Boiler Insp. and Ins. Co., 415 F.3d 487, 493 (6th Cir. 2005). “[T]he filing of

cross-motions for summary judgment does not necessarily mean that an

award of summary judgment is appropriate.” Spectrum Health Continuing

Care Group v. Anna Marie Bowling Irrevocable Trust, 410 F.3d 304, 309 (6th

Cir. 2005).



IV.   ANALYSIS

      The issue in this case is whether Beaumont is entitled to additional

reimbursement under the Medicare Act for costs it incurred to train medical

residents during fiscal years 2004 through 2007 for residents who spent



                                       16
partial years training at other teaching hospitals. The Court agrees with the

Administrator’s decision denying Beaumont additional reimbursement. The

Secretary reasonably read the regulation to require an adjustment to FTE

caps for out-rotations at different teaching hospitals. The Secretary's

decision to deny partial reimbursement was reasonable and not arbitrary,

capricious, or in violation of the law.



      A. Congress Gave the Secretary Great Deference to Determine

         GME and IME Payments

      Section 1395ww(h)(1)(A)(3) of the Medicare Act gives great deference

to the Secretary in calculating GME payments — Congress empowered the

Secretary to “determine, for each hospital with an approved medical

residency training program, an approved FTE resident amount for each cost

reporting period beginning on or after July 1,1985.” 42 U.S.C.A. §

1395ww(h)(2). Notably, the regulation allows the Secretary to apply the

terms. See Ala. Med. Ctr. v. Sebelius, 572 F.3d 912, 917 (D.C.Cir.2009).

Congress gave the Secretary a broad and express delegation. His

interpretation of section 1395ww(h)(1)(A)(3) is to be upheld unless it is

“manifestly contrary to the statute.” Chevron, 467 U.S. at 844.




                                          17
            1. The 2012 Regulation – Which Codified The Language Set

                Forth In The Preamble – Is A Clarification of The 2007

                Regulation

      While the 2007 regulation did not explicitly state that residents training

for partial years at multiple hospitals were to be deducted from the FTE cap,

the regulation discusses how to treat residents who out rotate for more than

one year and the preamble explained how to count residents who out rotated

for less than a full training year.

      Beaumont interprets the 2007 regulation to permit reimbursement

where residents spent partial years outside the teaching hospital. In contrast,

the Secretary says he must factor in out rotators, both who spent partial and

full years outside the teaching hospital, to establish the FTE Cap. Indeed, in

2012, the Secretary clarified the regulation in the Federal Register via notice

and comment procedures:

      “(e) New medical residency training programs. If a hospital establishes
      a new medical residency training program as defined in paragraph (l)
      of this section on or after January 1, 1995, the hospital's FTE cap
      described under paragraph (c) of this section may be adjusted as
      follows:
            (1) If a hospital had no allopathic or osteopathic residents in its
            most recent cost reporting period ending on or before December
            31, 1996, and it begins training residents in a new medical
            residency training program(s) for the first time on or after January
            1, 1995, but before October 1, 2012, the hospital's unweighted
            FTE resident cap under paragraph (c) of this section may be
            adjusted for new residency training programs based on the sum

                                      18
of the products of the highest number of FTE residents in any
program year during the third year of the first new program's
existence and the number of years in which residents are
expected to complete the program based on the minimum
accredited length for each type of program. The adjustment to
the cap may not exceed the number of accredited slots available
to the hospital for the new program. If a hospital had no allopathic
or osteopathic residents in its most recent cost reporting period
ending on or before December 31, 1996, and it begins training
residents in a new medical residency training program(s) for the
first time on or after October 1, 2012, the hospital's unweighted
FTE resident cap under paragraph (c) of this section may be
adjusted for new residency training programs based on the sum
of the products of the highest number of FTE residents in any
program year during the fifth year of the first new program's
existence and the number of years in which residents are
expected to complete the program based on the minimum
accredited length for each type of program. The adjustment to
the cap may not exceed the number of accredited slots available
to the hospital for the new program.

      (i) If a hospital begins training residents in a new medical
      residency training program(s) for the first time on or after
      January 1, 1995, but before October 1, 2012, and if the
      residents are spending portions of a program year (or
      years) at one hospital and the remainder of the program at
      another hospital(s), the adjustment to each qualifying
      hospital's cap for a new medical residency training
      program(s) is equal to the sum of the products of the
      highest number of FTE residents in any program year
      during the third year of the first new program's existence
      and the number of years in which residents are expected
      to complete the program based on the minimum accredited
      length for each type of program and the number of years
      the residents are training at each respective hospital. If a
      hospital begins training residents in a new medical
      residency training program(s) for the first time on or after
      October 1, 2012, and if the residents are spending portions
      of a program (or years) at one hospital and the remainder
      of the program at another hospital(s), the adjustment to

                          19
                 each qualifying hospital's cap for new residency training
                 program (s) is equal to the sum of the products of three
                 factors (limited to the number of accredited slots for each
                 program):

                       (A) The highest total number of FTE residents trained
                       in any program year during the fifth year of the first
                       new program's existence at all of the hospitals to
                       which the residents in the program rotate;
                       (B) The number of years in which residents are
                       expected to complete the program, based on the
                       minimum accredited length for each type of program.
                       (C) The ratio of the number of FTE residents in the
                       new program that trained at the hospital over the
                       entire 5–year period to the total number of FTE
                       residents that trained at all hospitals over the entire
                       5–year period.

42 C.F.R. § 413.79(e)(1)(2012).


     This clarification did not constitute a substantive change in payment

policy. In August 1997 – prior to any of the cost reporting years at issue –

the Secretary published for comment the following rule for calculating the

FTE count for hospitals that established a new medical residency program

on or after January 1, 1995. The clarification addressed how to treat

residents who spent an entire program year at one hospital and the

remaining year at another hospital during the first three years of the

residency program:


     Sections 413.86(g)(6)(i) and 413.86(g)(6)(ii) specify that the
     adjustment to the cap is also based on the number of years in which
     residents are expected to complete each program based on the

                                     20
     minimum accredited length for the type of program. We proposed to
     add language to clarify how to account for situations in which the
     residents spend an entire program year (or years) at one hospital and
     the remaining year (or years) of the program at another hospital. In this
     situation, the adjustment to the FTE cap is based on the number of
     years the residents are training at each hospital, not the minimum
     accredited length for the type of program. If we were to use the
     minimum accredited length for the program in this case, the total
     adjustment to the cap for both hospitals might exceed the total
     accredited slots available to the hospitals participating in the program.
     In the May 12, 1998 final rule (63 FR 26334), we specified that the
     adjustment to the FTE cap may not exceed the number of accredited
     resident slots available

64 Fed. Reg. 41490, 41542 (July 30, 1999).


     The language corresponding to this pronouncement was set forth in

the regulation at 42 CFR 413.86(g)(6)(i)(A)(now 42 CFR 413.79(e)(1)(i)),

which states:


     If the residents are spending an entire program year (or years) at one
     hospital and the remainder of the program at another hospital, the
     adjustment to each respective hospital's cap is equal to the product of
     the highest number of residents in any program year during the third
     year of the first program's existence and the number of years the
     residents are training at each respective hospital.

42 CFR 413.79(e)(1)(i).

           2. The Secretary’s Calculation of FTE Cap Is Entitled to

                Deference

     Under the 2007 regulation, the FTE cap was determined by multiplying

the highest FTE count of residents in any program year during the third year



                                     21
of the three-year cap growth period by the minimum accredited length of the

program. For Beaumont, the highest FTE count was the first program year

where it had 9.76 GME and 9.76 IME program year one residents. The family

medicine residency at Beaumont is three years. Therefore, the MAC

multiplied 9.76 by 3 and concluded the total program GME and IME FTE to

be 29.28 resident cap. This is undisputed.

      The parties disagree whether the 2007 regulation required CMS to

apportion the GME and IME caps to each hospital that trained residents in

the new program. Beaumont disputes that there should be any adjustment

for out-rotations. Alternatively, Beaumont states that – if the Court finds that

there should be an accounting for out-rotators – the MAC calculation is wrong

and suggests that out-rotations should be subtracted from the total number

of residents during the residency program’s third year of existence. On the

other hand, the Secretary argues the statute requires CMS to apportion the

total caps among the three hospitals across all three years. The parties

dispute how to effectively calculate the number of residents in accordance

with the statute.

      The Secretary's interpretation is reasonable and entitled to deference.

Congress used similar language in the 2012 regulation – which clarified the

2007 regulation – in codifying that hospitals may not claim time residents



                                      22
spent training at another hospital using the method set forth by the

Administrator. See Thomas Jefferson Univ., 512 U.S. at 517, 114 S.Ct.

2381.The regulations in place during the cost reporting years at issue did not

permit a hospital to submit reimbursements for time residents spent training

at another hospital during a program year.

            3. There    is   “Substantial    Evidence”   To    Support    the

               Secretary’s Interpretation. The Administrator’s Actions

               Were Not Arbitrary or Capricious

      Beaumont asserts that the decision of the Administrator was contrary

to law because the Administrator either applied the 2012 regulation or

misinterpreted the 2007 regulation. The Secretary argues the Administrator

properly construed the regulatory text to subtract time residents spent

training outside the teaching hospital.

      The court first determines whether the Administrator’s decision was

“unsupported by substantial evidence” or “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” See 5 U.S.C. § 706.

      The Administrator’s decision satisfies the “substantial evidence”

standard. Substantial evidence inquires whether there is relevant evidence

– viewed as reasonable – that lends adequate support to a conclusion.

Pierce v. Underwood, 487 U.S. 552, 565, 108 S.Ct. 2541, 101 L.Ed.2d 490



                                      23
(1988). “An agency conclusion may be supported by substantial evidence

even though a plausible alternative interpretation of the evidence would

support a contrary view.” Robinson v. Nat'l Transp. Safety Bd., 28 F.3d 210,

215 (D.C. Cir. 1994). The Court’s standard of review is narrow and is

“ultimately deferential,” Indus. Union Dep't, AFL-CIO v. Am. Petroleum Inst.,

448 U.S. 607, 705, 100 S.Ct. 2844, 65 L.Ed.2d 1010 (1980).

      The Administrator concluded that Beaumont should have known that it

would not have been entitled to additional reimbursements because the

preamble noted that out rotators – who spent time at other teaching hospitals

for some, but not all of the year – were to be excluded from the teaching

hospital’s FTE Count.

      Beaumont argues the 1999 preamble and subsequent rulemaking

should not persuade this Court because the “provision did not remotely

appear in the codified text until the promulgation of the 2012 regulation.” (Doc

# 11-1; Pg ID 190). However, while it is true there was no codification;

nonetheless, interpretive guides are entitled to some weight. Furlong v.

Shalala, 156 F.3d 384, 393 (2d Cir.1998). The Administrator’s decision

therefore is supported by the evidentiary record. This explanation satisfies

the “substantial evidence” standard.




                                       24
      Similarly, the Administrator did not act “arbitrarily and capriciously.”

The Board plainly considered the facts before it and applied the standard to

these facts. See AR 88–89. The BBA highlights that Congress recognized

“complex issues” would result from instituting the FTE resident cap and

authorized the Secretary to set forth regulations to address these complex

issues. See H.R. Conf. Rep., at 821–22 (1997), as reprinted in 1997

U.S.C.C.A.N. 176, 442–43; see also Pauley v. BethEnergy Mines, Inc., 501

U.S. 680, 696, 111 S.Ct. 2524, 115 L.Ed.2d 604 (1991) (“When Congress,

through express delegation ... has delegated policy-making authority to an

administrative agency, the extent of judicial review of the agency's policy

determinations is limited.”).

      Given Congress's delegation of authority to the Secretary and without

compelling evidence in the legislative record highlighting that Congress

intended to interpret the BBA in the manner set forth by Beaumont, the Court

defers to the Secretary’s position; it is a reasonable one. See Chevron, 467

U.S. at 842, 104 S.Ct. 2778; Sea–Land Serv., Inc., 137 F.3d at 645.



            4. The Administrator’s Decision Was Reasonable

      Because the Administrator’s decision is supported by substantial

evidence and was not contrary to law, the court gives substantial deference



                                     25
to the Secretary’s interpretation of its own ambiguous regulatory

language. In doing so, the court assesses whether an agency, in rendering

its decision, “examined the relevant data and articulated a satisfactory

explanation for its action including a rational connection between the facts

found and the choice made.” Motor Veh. Mfrs. Ass'n., 463 U.S. 29, 43, 103

S.Ct. 2856, 77 L.Ed.2d 443 (1983)). An agency explanation must contain “a

rational connection between the facts found and the choice made.”

      An agency's decision need not “be a model of analytic precision to

survive a challenge” and “[a] reviewing party will ‘uphold a decision of less

than ideal clarity if the agency’s path may reasonably be discerned.’’

Dickerson v. Sec’y of Def., 68 F.3d 1396, 1404 (D.C. 1995). The agency

must “provide an explanation that will enable the court to evaluate the

agency's rationale at the time of decision.” Id.

      As previously discussed, the Secretary stated his position in the

preamble and further clarified it in the 2012 regulation that hospitals may not

include time residents spent rotating at outside hospitals as part of its FTE

cap. See Kennecott Utah Copper Corp. v. U.S. Dep't of Interior, 88 F.3d

1191, 1223 (D.C.Cir.1996) (a preamble to a rule could have independent

legal effect when an agency “inten[ds] to bind either itself or regulated

parties” and holding that even “absent an express statement to that effect, [a



                                      26
court] may infer that the agency intended the preamble to be binding if what

it requires is sufficiently clear”); see also Martin v. Occupational Safety &

Health Review Comm'n, 499 U.S. 144, 150, 111 S.Ct. 1171, 113 L.Ed.2d

117 (1991) (“[A]n agency's construction of its own regulations is entitled to

substantial deference.”).

      Beaumont claims that the Administrator acted arbitrarily and

capriciously. However, the Administrator reasonably inferred that – pursuant

to the 1999 preamble – Beaumont was not permitted to count residents in its

FTE cap who out-rotated for less than one year.

      Accordingly, the court concludes that the Administrator did not act

arbitrarily or capriciously when denying Beaumont additional reimbursement

funding. See MD Pharm., Inc.,133 F.3d at 16 (agency's actions were not

arbitrary or capricious because the agency had examined the evidence and

“articulated a satisfactory explanation for its action including a rational

connection between the facts found and the choice made.”) The

Administrator’s decision is supported by substantial evidence and was not

contrary to law.




                                     27
      B. Court May Not Impose New Standard For Calculating GME or

         IME

      In the alternative, Beaumont asks the court to impose its proposed

standard and interpretation of the regulation. Beaumont argues that this

Court should impose a new standard calculation, if this Court does not agree

with the standards imposed by the Secretary. However, “[A] court may not

substitute its own construction of a statutory provision for a reasonable

interpretation made by the Administrator of an agency.” Chevron, at 844

(agency’s “legislative regulations” made pursuant to express delegation of

authority “are given controlling weight unless they are arbitrary, capricious,

or manifestly contrary to the statute”).

      The Court declines Beaumont’s request.



V.    CONCLUSION

      The Court GRANTS Defendant's Motion for Summary Judgment and

DENIES Plaintiff’s Motion for Summary Judgment.

      IT IS ORDERED.

                                      s/ Victoria A. Roberts
                                      Victoria A. Roberts
                                      United States District Judge

Dated: October 24, 2019


                                       28
